COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-19-00011-CV
 Trial Court Cause
 Number:                    2018-46488
 Style:                     Richard Andert Robins
                            v. Commission for Lawyer Discipline d/b/a Texas Bar a/k/a State Bar of Texas
 Date motion filed*:        June 27, 2019
 Type of motion:            Motion to File Amended Brief
 Party filing motion:       Appellant
 Document to be filed:      Amended Brief

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: Evelyn V. Keyes
                       Acting individually           Acting for the Court


Date: September 10, 2019